Citation Nr: 1502610	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  12-34 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to a rating in excess of 10 percent for service-connected degenerative spondylosis of the lumbar spine.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran served on active military duty from November 2003 to June 2004 and from July 2007 to July 2008.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Newark, New Jersey, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In July 2014, a travel Board hearing was held before the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the record.

This appeal was processed using VBMS (the Veterans Benefits Management System).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appeal regarding entitlement to an increased evaluation for degenerative spondylosis of the lumbar spine must be remanded for an examination.  The most recent VA spine examination was in June 2011.  At the July 2014 Board hearing, the Veteran asserted that his degenerative spondylosis of the lumbar spine had worsened since that time.  Accordingly, the AOJ must provide the Veteran with an appropriate audiological examination.  The Court has held that a Veteran is entitled to a new VA examination where there is evidence, including his statements, that the disability has worsened since the last VA examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Court has also held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one. See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Therefore, a new VA examination should be ordered to document the current severity of the service-connected bilateral degenerative spondylosis of the lumbar spine.

During the July 2014 Board hearing, the Veteran also reported having lower extremity neurological problems.  The applicable rating criteria for spine disabilities permit separate evaluation of neurological manifestations.  On remand, the VA examiner must specifically comment on whether the Veteran has any current lower extremity neurological symptoms that are related to the service-connected low back disability.

VA treatment records

In addition, it appears that the Veteran receives treatment for through VA and that records current through January 2011 are on file.  During the July 2014 Board hearing, the Veteran reported that he had appointments scheduled at the East Orange VA Medical Center (VAMC).  The Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As such, VA must obtain outstanding VA records, as have been identified in this case.  See 38 U.S.C.A. § 5103A (b-c); 38 C.F.R. § 3.159(c). 

Accordingly, the case is REMANDED for the following action:

1.  Request all outstanding treatment records from January 2011 to the present from the East Orange VAMC where the Veteran has received treatment for his service-connected degenerative spondylosis of the lumbar spine.  

2.  Then schedule the Veteran for a VA spine examination.  The examiner must provide current findings regarding the Veteran's service-connected degenerative spondylosis of the lumbar spine.  All relevant medical records, including the entire claims folder, must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  

The examiner must describe in full the functional impact of the service-connected degenerative spondylosis of the lumbar spine, to include discussion of impairment due to acute flare-ups of symptoms. The examiner should comment on the impact of the low back disability on occupational functioning.

All manifestations related to the low back disability must be clearly identified.  The examiner should specify whether, and to what extent, any lower extremity neurologic symptomatology is associated with the service-connected low back disorder.  Any necessary testing should be accomplished.

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the issue of rating in excess of 10 percent for service-connected degenerative spondylosis of the lumbar spine.  Consider whether there is any additional symptomatology which warrants additional or separate ratings for the Veteran's service-connected degenerative spondylosis of the lumbar spine.  If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence considered, since the issuance of the November 2012 SOC.  An appropriate period of time should be allowed for response before the case is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




